STONE, J.
— “ A mortgage or other alienation of [the] homestead by the owner thereof, if a married man, shall not be'valid without the voluntary signature and assent of the wife to the-same.” — Cons, of 3875, Art. 10, § 2. This provision does not require that the wife shall unite in a conveyance of the title. She has none to convey. She must assent to the conveyance,, to be evidenced by her voluntary signature. The statute has provided the mode and form by which it shall be shown her signature'and assent were voluntarily given. "Without that evidence, the conveyance is a nullity. — Code of 1876, § 2822;. Cahall v. Cit. Mut. B. Assso. 61 Ala. 232; Long v. Mostyn, 65 Ala. 543; March v. England, 65 Ala. 275. And the acknowledgment and certificate may be made after the execution of the deed, and they become valid and binding from that time forth. — Dooley v. Villalonga, 61 Ala. 129; March v. England, 65 Ala. 275.
The certificate of acknowledgment, made by the sworn clerk of the judge of probate, acting for and in the name of his principal, was sufficient. — Halso v. Seawright, 65 Ala. 431.
We need not consider the other questions discussed.
. The decree of the chancellor is reversed, and a decree here-rendered dismissing the bill of complainants, at their cost in the-court below and in this court.
Reversed and rendered.